BOWEN, Judge.
On his guilty plea the defendant was convicted of arson in the first degree and burglary in the second degree.
When the facts of this case are reduced to their simplest and clearest form, the record before this Court shows that the prosecutor promised to make a recommendation that the defendant receive two five year sentences to run concurrently; that in pleading guilty the defendant relied upon this promise; and that the prosecutor never made the promised recommendations.
We find no substantial distinction between the facts of this case and those in English v. State, 56 Ala.App. 704, 325 So.2d 211, cert. denied, 295 Ala. 401, 325 So.2d 216 (1975). Because it is undisputed that the prosecutor did not make his recommendations as promised, this case must be reversed and remanded. See Griswold v. City of Enterprise, 384 So.2d 1219 (Ala.Cr.App. 1980). This result is compelled under Santobello v. New York, 404 U.S. 257, 92 S.Ct. 495, 30 L.Ed.2d 427 (1971).
The judgment of the Circuit Court is reversed and the cause remanded.
REVERSED AND REMANDED.
All Judges concur.